                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

RACHEL LYNN CANNADY,                            )
                                                )
               Plaintiff,                       )
                                                )
       vs.                                      )     Case No. 4:19-cv-00609
                                                )
HY-VEE, INC.,                                   )
                                                )
               Defendant.                       )

                    HY-VEE’S SUGGESTIONS IN OPPOSITION TO
                PLAINTIFF’S MOTION TO REMAND TO STATE COURT

       In her Petition, Plaintiff claims that when she worked for Defendant, Hy-Vee, Inc.

(“Hy-Vee), her supervisor sexually harassed to the point that she was forced to quit. Doc. 1-2 at

¶ 39. She further claims that she reported the alleged harassment to the Store Director and shortly

thereafter her supervisor told other employees that Plaintiff was a “bitch” and that he was tired of

seeing her face. Doc. 1-2 at ¶¶ 25-26. She also claims that she reported the sexual harassment to

the store’s HR Manager multiple times, and the HR Manager told Plaintiff there was nothing the

HR Manager could do. Doc. 1-2 at ¶¶ 28-29.

       Plaintiff further claims that her supervisor made sexual comments about minors and that

14 women quit or transferred out of the department due to her supervisor’s “sexually harassing

conduct.” Doc. 1-2 at ¶ 32. Plaintiff claims her supervisor commented on the bodies of customers

“virtually daily,” and “often commented on his sexual relationship with his wife.” Doc. 1-2 at

¶¶ 37-38. On pages 5 and 6 of her Petition, Plaintiff includes a list of allegations about her

supervisor’s inappropriate behavior.

       Plaintiff alleges that, as a result of this behavior, she suffered past and future lost wages

and benefits, a detrimental job record, career damage and diminished career potential, and



         Case 4:19-cv-00609-HFS Document 10 Filed 09/16/19 Page 1 of 7
emotional distress “in the form of embarrassment, degradation, humiliation, anxiety, loss of

enjoyment of life, and loss of sleep.” Doc. 1-2 at ¶¶ 50, 72. Plaintiff further alleges that Hy-Vee’s

conduct “was intentional, malicious, and/or outrageous and evidenced an evil motive, complete

indifference to, or conscious disregard for, the rights of Plaintiff and others similarly situated,

thereby entitling Plaintiff to an award of punitive damages.” Doc. 1-2 at ¶¶ 51, 73.

        Plaintiff has, therefore requested:

           Actual, compensatory, and punitive damages; all costs, expenses, expert
           witness fees, and attorneys’ fees incurred herein; prejudgment and post-
           judgment interest at the highest lawful rate; appropriate equitable relief
           including, but not limited to, requiring Defendant to place Plaintiff in the
           same position she would have been absent the illegal discrimination and/or
           front pay.”

Doc. 1-2 at “WHEREFORE” clause after ¶¶ 51, 74.

        Plaintiff next claims that Hy-Vee retaliated against her when she complained about the

sexual harassment and makes the same allegations of evil motive, and seeks the same categories

of damages. Doc. 1-2 at ¶¶ 58, 59, and “WHEREFORE” clause after ¶ 59.

        As described in Hy-Vee’s Notice of Removal, in numerous recent cases with similar

allegations, juries have repeatedly awarded far more than $75,000, and those verdicts have been

affirmed on appeal. As discussed more fully below, the question is not whether Plaintiff will

recover more than $75,000. The question is whether the amount in controversy exceeds $75,000.

In other words, to justify remand, the Court would have to conclude that no jury could legally

award more than $75,000. Given the allegations in Plaintiff’s Petition and the history of verdicts,

as Hy-Vee previously outlined, it is difficult to conceive that Plaintiff can make this argument with

a straight face.




                                      2
          Case 4:19-cv-00609-HFS Document 10 Filed 09/16/19 Page 2 of 7
I.     LEGAL STANDARD

       As the United States Supreme Court recently explained, when removal is based on diversity

of citizenship and the initial pleading does not demand a specific sum, “the notice of removal may

assert the amount in controversy,” and a removing defendant “need include only a plausible

allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee

Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014). Further, “the Court must keep in

mind that Defendant’s burden is a pleading requirement and not a demand for proof.” Pegues v.

Durhan D&M, LLC, No. 14-0041, 2014 U.S. Dist. LEXIS 92858, at *4 (W.D. Mo. July 9, 2014).

       Although the burden of establishing the requisite jurisdictional amount rests on the

removing defendant, the defendant must merely show by a preponderance of the evidence that “the

claims originally asserted by [the plaintiff] could, that is might, legally satisfy the amount in

controversy requirement.” James Neff Kemper Family Farm Partnership v. IBP, Inc., 393 F. 3d

828, 831 (8th Cir. 2005) (emphasis added); see also Walz v. FedEx Office & Print Servs., No. 2:12-

CV-04188, 2012 U.S. Dist. LEXIS 157437, at *3 (W.D. Mo. Nov. 2, 2012) (stating “this is a

relatively permissible standard” that only requires the removing party provide “some facts or

evidence demonstrating that the jurisdictional amount has been met”). “Even if it is highly

improbable that the Plaintiff[] will recover the amounts Defendant[ ] [has] put into controversy,

this does not meet the legally impossible standard. Put another way, the question is whether

[Plaintiff] might recover more than $75,000, not whether [s]he really will.” Pegues, 2014 U.S.

Dist. LEXIS 92858, at *5-6 (emphasis in original).

       As Judge Gaitan recently noted, “remand is only appropriate if the plaintiff can establish

to a legal certainty that the claim is for less than the requisite amount.” Ereth v. GMRI, Inc.,

No. 17-0694, 2017 WL 6316645, at *2 (W.D. Mo. Dec. 11, 2017) (quoting Hargis v. Access




                                     3
         Case 4:19-cv-00609-HFS Document 10 Filed 09/16/19 Page 3 of 7
Capital Funding, LLC, 674 F.3d 783, 790 (8th Cir. 2009)) (emphasis added). A plaintiff fails to

meet the “legal certainty” requirement “if even a possibility exists of recovering more than the

statutory minimum.” Id.

II.    ARGUMENT

       Based on Plaintiff’s allegations and recent verdicts in similar cases, Hy-Vee has plainly

met the amount in controversy requirement (the sole basis for remand). The cases Plaintiff cites

do not change this conclusion. Indeed, most of the courts in those cases denied motions to remand

in cases that involve claims much less prone to large verdicts. For example, Snelling v. HSBC

Card Servs, Inc., 2015 WL 457949 (W.D. Mo. Feb. 3, 2015) involved a claim related to the

purchase of an ink jet printer. In analyzing the amount in controversy requirement, the Snelling

court noted that the only way the amount in controversy is not met is “if no factfinder could legally

award it.” Id. at *4. Surely, Plaintiff does not mean to suggest that no factfinder could legally

award her more than $75,000 considering lost wages, lost benefits, emotional distress, punitive

damages, expert witness fees, and attorneys’ fees.

       Similarly, Hickock v. Casino One Corp., 2014 WL 294426 (E. D. Mo. Jan. 27, 2014)

involved an allegation that the defendant violated the service letter statute. That statute permits

the recovery of nominal damages and punitive damages (but not emotional distress, lost wages,

lost benefits, or attorneys’ fees). Nonetheless, the court denied the motion to remand because a

jury could legally award more than $75,000. Indeed, the defendant in that case (like Hy-Vee here)

had cited cases where a jury had done so. Turner v. Burger King Corp. involved a single claim of

negligence where the defendant readily admitted that it had no indication as to the amount at issue.

No. 1:19-cv-00006, 2019 U.S. Dist. LEXIS 35405 (E.D. Mo. Mar. 5, 2019).




                                      4
          Case 4:19-cv-00609-HFS Document 10 Filed 09/16/19 Page 4 of 7
       Additionally, courts in this district have repeatedly denied motions to remand in

circumstances similar to this case. For example, Walker v. Lanoga Corp., No. 06-0148-CV-W-

FJG, 2006 U.S. Dist. LEXIS 38164 (W.D. Mo. June 9, 2006) involved claims for race

discrimination and retaliation under the Missouri Human Rights Act (“MHRA”). The court denied

plaintiff’s motion to remand finding that the defendants demonstrated in their notice of removal

that the amount in controversy exceeds $75,000. Specifically, in its analysis, the court considered

plaintiff’s back pay of $37,000 per year, which “alone amounts to approximately half the

jurisdictional amount,” coupled with damages for “loss of self esteem, loss of enjoyment of life,

humiliation, emotional pain, suffering, and mental anguish” and punitive damages under the

MHRA. Id. at *2, *7-8.

       Likewise, Jarrett v. Henkle Corp., No. 4:15-cv-0832-DGK, 2016 U.S. LEXIS (W.D. Mo.

Feb. 2, 2016) involved a claim for sexual harassment under the MHRA. The court denied plaintiff’s

motion to remand even though the plaintiff worked for the defendant-employer for only one day

and did not seek punitive damages. In so doing, the court held that plaintiff’s back pay and front

away could “easily exceed $40,000” and attorneys’ fees through trial “would probably not be less

than $40,000.” Id. at *3-4.

       In the cases cited by Plaintiff where the motions to remand were granted, the defendants

had not provided the courts with information that established the amount in controversy. See, e.g.,

Prather v. Kindred Hosp., 2014 WL 7238089 (W.D. Mo. Dec. 17, 2014) (noting that the defendant

did not proffer analogous cases or a hypothetical itemization of damages); Hill v. Ford Motor Co.,

324 F. Supp. 2d 1028, 1036 (E.D. Mo. 2004) (noting that the defendant proffered nothing beyond




                                     5
         Case 4:19-cv-00609-HFS Document 10 Filed 09/16/19 Page 5 of 7
stating there were not limits on damages and outlining the categories);1 Walz v. FedEx Office and

Print Services, Inc., No. 2:12-CV-04188-NKL (W.D. Mo., Nov 02, 2012) (noting the defendant

did not provide sufficient information where the plaintiff submitted an affidavit related to his

mitigation).

        In this case, Plaintiff cannot credibly claim that Hy-Vee’s Notice of Removal is deficient.

Hy-Vee exceeded the requirements laid out by the United States Supreme Court in Dart, for

establishing the amount in controversy. Specifically, Hy-Vee established in its Notice of Removal

that the Missouri Court of Appeals has affirmed multiple jury verdicts of more than $1 million in

a case with claims identical to those asserted here. Similarly, Hy-Vee established that attorneys’

fees awards in MHRA cases regularly exceed the $75,000 amount in controversy on their own.

Indeed, Hy-Vee doubts Plaintiff could locate a case in the last decade where the fees did not exceed

$75,000. In short, the question of whether Hy-Vee has established that Plaintiff’s recovery “could,

that is might, legally satisfy the amount in controversy requirement,” is not a close call. See IBP,

Inc., 393 F.3d at 831.

III.    CONCLUSION

        If Plaintiff genuinely seeks to recover less than $75,000, she could have presented evidence

to that effect. She has not done so, and Hy-Vee has established that the amount in controversy in

this case exceeds $75,000. Accordingly, Plaintiff’s motion to remand should be denied.




1
  Moreover, Hill was decided shortly after the Missouri Supreme Court ruled that jury trials were required under the
Missouri Human Rights Act. As such, the defendant in that case did not have the ability to include reference to large
jury verdicts in similar cases, as Defendant has done here.


                                       6
           Case 4:19-cv-00609-HFS Document 10 Filed 09/16/19 Page 6 of 7
                                                 Respectfully submitted,


                                                 /s/ Jeannie M. DeVeney
                                                 Jeannie M. DeVeney, MO #46885
                                                 Jennifer A. Schorgl, MO #71159
                                                 LITTLER MENDELSON, P.C.
                                                 1201 Walnut, Suite 1450
                                                 Kansas City, MO 64106
                                                 Telephone: 816.627.4400
                                                 Facsimile: 816.627.4444
                                                 jdeveney@littler.com
                                                 jschorgl@littler.com

                                                 ATTORNEYS FOR DEFENDANT
                                                 HY-VEE, INC.

                               CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of September, 2019, I electronically filed the above
and foregoing with the Clerk of Court using the CM/ECF system, which sent notice to the
following counsel of record:

       David A. Lunceford
       Peter Gardner
       LUNCEFORD LAW FIRM, LLC
       201 S.E. First Street
       Lee’s Summit, MO 64063
       LLF.DLunceford@gmail.com
       LLF.Petergardner@gmail.com

       ATTORNEYS FOR PLAINTIFF


                                                  /s/ Jeannie M. DeVeney
                                                  ATTORNEY FOR DEFENDANT




                                     7
         Case 4:19-cv-00609-HFS Document 10 Filed 09/16/19 Page 7 of 7
